            Case 4:19-cr-00194-CLR Document 1 Filed 12/03/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT                             SAVANNAH OJ
                            SOUTHERN DISTRICT OF GEORGIA                        2l]|qnrr
                                 SAVANNAH DIVISION                               "'3 '1-f;
                                                                              CLEH
UNITED STATES OF AMERICA                               Information No.               SO. DlSf. Qf
       V.                                              VIO: O.CG.A.§ 40-6-391(a)(l)
                                                            O.C.G.A.§ 40-6-391(a)(5)
LISANDRO PACHECO                                               18U.S.C. §§7 and 13
                                                               D.U.I.


THE UNITED STATES ATTORNEY CHARGES:                               ^K41 ^
                                           COUNT ONE                    CR41?                   194
  On or about September 28, 2019, in the Southern District of Georgia, on land within the

special maritime and territorial jurisdiction of the United States and under the concurrent

jurisdiction of the United States and the State of Georgia, namely Fort Stewart Military

Reservation,

                                     LISANDRO PACHECO


did unlawfully drive and was in actual physical control of a moving vehicle while under the

influence of alcohol to the extent that it was less safe for him to drive, in violation of Title 18,

United States Code, Sections 7 and 13, and the Official Code of Georgia Annotated, Section

40-6-391(a)(l).
Case 4:19-cr-00194-CLR Document 1 Filed 12/03/19 Page 2 of 2
